Warner, Judge.
1. This was an action instituted on an administrator’s bond, against the principals and their security, in the name of the *277Ordinary, for the use of the plaintiffs. The defendants demurred to the declaration and the Court sustained the demurrer, on the ground, that a suit on the bond could not be maintained until a suit had first been brought against the administrators, judgment obtained against them, and a return of nulla bona. The plaintiffs made a motion to. amend their declaration, which was overruled by the Court. Under the 2468th section of the Code a suit may be brought on the administrator’s bond without first obtaining a judgment against the administrators for a devastavit by them, and a return of nulla bona.
2. The plaintiff could have amended his declaration so as to require the defendants to account for the estate of Walker, which came into their hands as his administrators, and for so much of the estate of the Jackson children, which came into their hands as the administrators of Walker’s estate, if any, but only to that extent. The defendants were not liable on their bond for waste committed by Walker, as the guardian of the Jackson children in his lifetime, unless their property, so wasted by him, or some part thereof, came into the hands of the administrators as a part of Walker’s estate. The administrators of Walker and their security, are liable on their bond to account to the plaintiffs for the amount of their estate, which came into their hands as part of Walker’s estate, if any, and no more. The liability of the defendants on their bond as the administrators of Walker, and the liability of Walker as the guardian of the Jackson children, are two distinct causes of action, which cannot be joined in a suit on the administrator’s bond for an account of the estate of Walker, which came into their hands as administrators on his estate. The administrators of Walker are liable for any debt due by the intestate at the time of his death, to the extent of the assets of his estate, which came into their hands as his administrators, in a suit on their bond, for the waste thereof by them, as such administrators.
Judgment reversed.